DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s response filed May 24, 2021 has been fully considered but is not persuasive for the reasons addressed below:
Applicant’s argument:  The endpoints of the Maesaka ranges are different from the claimed range regarding the sulfur and vulcanization accelerator.
Examiner’s response:  Maesaka teaches that the composition contains 0.5 to 3.0 phr of sulfur and from 0.5 to 5.0 of a vulcanization accelerator ([0092]).  Given these amounts, the amount of the accelerator can be present in an amount from 110% to 200% by mass of the sulfur.  For example, 2 phr of sulfur and 4 phr of the accelerator.  
Applicant’s argument:  Applicants argue unexpected results.  That the inventive examples show superior elongation at break, lower heat buildup and hardness.  
Examiner’s response:  The examiner has plotted the data for the properties of Examples 6 and 7 and Comparative Examples 8 and 9.  It shows that as the accelerator/sulfur ratio increases, the elongation at break, tan delta, rolling resistance and hardness all follow a similar upward trend.  Therefore, the property results are not unexpected over the scope of the claimed range, rather they follow a predictable trend. Therefore, applicant’s argument of unexpected results is not persuasive.

accelerator/sulfur
elongation at break
Tan delta
RRC
difference in HS
Comparative Example 9
100
90
85
97
1
Example 7
111
100
90
97
1
Example 6
150
115
100
99
2
Comparative Example 8
176
120
105
101
2

[Chart]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764